DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This action is in reply to the application filed on 12/28/2021, wherein:
Claims 1-20 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of Application 17/545705 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11,216,811. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘811 Patent recite all the limitations of claims 1-20 of the instant Application No. 17/545705 as indicated in the comparison table below.
Claims of 17/545705
Claims of 16/568753
1. A method for verifying an installation of an Internet Protocol (IP) connectable building automation device, the method comprising:















creating a self-executing smart contract associated with a blockchain distributed ledger, where the smart contract identifies the identified Internet Protocol (IP) connectable building automation device, one or more verification criteria for establishing that the Internet Protocol (IP) connectable building automation device has been properly installed, and an installer assigned to install the identified Internet Protocol (IP) connectable building automation device;
 
a service provider server receiving data from the identified Internet Protocol (IP) connectable building automation device over the Internet after the identified Internet Protocol (IP) connectable building automation device has been installed and connected to the service provider server over the Internet by the installer;

the service provider server determining one or more parameters based on the received data that relate to whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the installer; 


the service provider server providing one or more of the parameters to the blockchain distributed ledger, wherein upon receiving the one or more of the parameters, the smart contract of the blockchain distributed ledger is configured to self-execute to: 

automatically compare one or more of the parameters to one or more of the verification criteria to determine whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the installer, and update the blockchain distributed ledger with a result; 


and automatically provide an indication to the installer when the smart contract of the blockchain distributed ledger has determined that the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the installer.
1. A method for verifying proper installation of an Internet Protocol (IP) connectable building automation device by a crowdsourced installer at a remote site, the method comprising:
receiving an installer registration request at a service provider server of a service provider from the crowdsourced installer over the Internet, the installer registration request identifying the crowdsourced installer and an Internet Protocol (IP) connectable building automation device that is to be installed and connected to the service provider server over the Internet by the crowdsourced installer;
the service provider server automatically establishing a blockchain distributed ledger on the Internet for the installation of the identified Internet Protocol (IP) connectable building automation device in response to receiving the installer registration request, 

wherein establishing the blockchain distributed ledger includes creating a self-executing smart contract associated with the blockchain distributed ledger where the smart contract identifies the service provider, the identified Internet Protocol (IP) connectable building automation device, verification criteria for establishing that the Internet Protocol (IP) connectable building automation device has been properly installed, and the crowdsourced installer;

the service provider server receiving data from the identified Internet Protocol (IP) connectable building automation device over the Internet after the identified Internet Protocol (IP) connectable building automation device has been installed and connected to the service provider server over the Internet by the crowdsourced installer;

the service provider server determining one or more parameters based on the received data that relate to whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the crowdsourced installer;

the service provider server providing the one or more of the parameters to the blockchain distributed ledger, wherein upon receiving the one or more of the parameters, the smart contract of the blockchain distributed ledger is configured to self-execute to:

automatically compare the one or more parameters to one or more threshold values of the verification criteria to determine whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the crowdsourced installer, and update the blockchain distributed ledger with the result; 

and automatically provide an indication to the crowdsourced installer when the smart contract of the blockchain distributed ledger has determined that the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the crowdsourced installer.
2. The method of claim 1, wherein the smart contract of the blockchain distributed ledger is further configured to assess a penalty against the installer when the smart contract of the blockchain distributed ledger determines that the identified Internet Protocol (IP) connectable building automation device has not been properly installed and connected to the service provider server over the Internet.
2. The method of claim 1, wherein the smart contract of the blockchain distributed ledger is further configured to assess a penalty against the crowdsourced installer when the smart contract of the blockchain distributed ledger determines that the identified Internet Protocol (IP) connectable building automation device has not been properly installed and connected to the service provider server over the Internet.
3. The method of claim 1, wherein the one or more parameters determined by the service provider server include a parameter representative of a connectivity quality between the identified Internet Protocol (IP) connectable building automation device and the service provider server.
3. The method of claim 1, wherein the one or more parameters determined by the service provider server include a parameter representative of a connectivity quality between the identified Internet Protocol (IP) connectable building automation device and the service provider server.
4. The method of claim 3, wherein the connectivity quality comprises a count of a number of connectivity defects between the identified Internet Protocol (IP) connectable building automation device and the service provider server over a period of time.
4. The method of claim 3, wherein the connectivity quality comprises a count of a number of connectivity defects between the identified Internet Protocol (IP) connectable building automation device and the service provider server over a period of time.
5. The method of claim 4, wherein the number of connectivity defects include one or more of a connection hand-shake failure, a data submission failure, a parity check error, and an unexpected connection termination.
5. The method of claim 4, wherein the number of connectivity defects include one or more of a connection hand-shake failure, a data submission failure, a parity check error, and an unexpected connection termination.
6. The method of claim 4, wherein the smart contract of the blockchain distributed ledger is configured to determine that the identified Internet Protocol (IP) connectable building automation device has not been properly installed and connected to the service provider server over the Internet by the installer when the count of the number of connectivity defects over the period of time exceeds a threshold value.
6. The method of claim 4, wherein the smart contract of the blockchain distributed ledger is configured to determine that the identified Internet Protocol (IP) connectable building automation device has not been properly installed and connected to the service provider server over the Internet by the crowdsourced installer when the count of the number of connectivity defects over the period of time exceeds a threshold value.
7. The method of claim 1, wherein the one or more parameters determined by the service provider server include a parameter representative of incorrect data coming from the identified Internet Protocol (IP) connectable building automation device.
7. The method of claim 1, wherein the one or more parameters determined by the service provider server include a parameter representative of incorrect data coming from the identified Internet Protocol (IP) connectable building automation device.
8. The method of claim 7, wherein the parameter representative of incorrect data comprises data values that are out of an expected range.
8. The method of claim 7, wherein the parameter representative of incorrect data comprises data values that are out of an expected range.
9. The method of claim 7, wherein the parameter representative of incorrect data comprises data values that are of an incorrect data type.
9. The method of claim 7, wherein the parameter representative of incorrect data comprises data values that are of an incorrect data type.
10. A method of verifying installation of an Internet Protocol (IP) connectable building automation device at a remote site, the method comprising: 













storing a self-executing smart contract associated with a blockchain distributed ledger, where the smart contract identifies the identified Internet Protocol (IP) connectable building automation device and one or more verification criteria for establishing that the Internet Protocol (IP) connectable building automation device has been properly installed; 






receiving data, at a service provider server, from the identified Internet Protocol (IP) connectable building automation device over the Internet after the identified Internet Protocol (IP) connectable building automation device has been installed and connected to the service provider server over the Internet by an installer; 

determining one or more parameters based on the received data that relate to whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the internet by the installer; 


and providing one or more of the parameters to the blockchain distributed ledger, wherein the smart contract of the blockchain distributed ledger self-executes to: automatically identify whether the one or more verification criteria have been satisfied based at least in part on one or more of the parameters, and when the one or more verification criteria have been satisfied, provide an indication to the installer that the Internet Protocol (IP) connectable building automation device has been properly installed.
10. A method of verifying installation of an Internet Protocol (IP) connectable building automation device by a crowdsourced installer at a remote site, the method comprising: receiving an installer registration request at a service provider server of a service provider from the crowdsourced installer over the Internet, the installer registration request identifying the crowdsourced installer and an Internet Protocol (IP) connectable building automation device that is to be installed by the crowdsourced installer to connect to the service provider server over the Internet;
establishing one or more verification criteria, that when satisfied, verify proper installation of the Internet Protocol (IP) connectable building automation device by the crowdsourced installer;

automatically establishing, via the service provider server, a blockchain distributed ledger for the installation of the identified Internet Protocol (IP) connectable building automation device in response to receiving the installer registration request, wherein establishing the blockchain distributed ledger includes creating a self-executing smart contract associated with the blockchain distributed ledger where the smart contract identifies the service provider, the identified Internet Protocol (IP) connectable building automation device, the crowdsourced installer, and the one or more verification criteria;

receiving data, at the service provider server, from the identified Internet Protocol (IP) connectable building automation device over the Internet after the identified Internet Protocol (IP) connectable building automation device has been installed and connected to the service provider server over the Internet by the crowdsourced installer;

determining, by the service provider server, one or more parameters based on the received data that relate to whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the internet by the crowdsourced installer;

providing, by the service provider server, the one or more of the parameters to the blockchain distributed ledger, wherein upon receiving the one or more of the parameters, the smart contract of the blockchain distributed ledger self-executes to:
automatically identify whether the one or more verification criteria have been satisfied and update the blockchain distributed ledger with the result, and when the one or more verification criteria have been satisfied, provide an indication to the crowdsourced installer that the Internet Protocol (IP) connectable building automation device has been properly installed by the crowdsourced installer.

11. The method of claim 10, wherein the smart contract of the blockchain distributed ledger is configured to automatically initiate a payment to the installer when the smart contract has determined that the Internet Protocol (IP) connectable building automation device has been properly installed by the installer.
11. The method of claim 10, wherein the smart contract of the blockchain distributed ledger is configured to automatically initiate a payment to the crowdsourced installer when the smart contract has determined that the Internet Protocol (IP) connectable building automation device has been properly installed by the crowdsourced installer.
12. The method of claim 11, wherein the smart contract of the blockchain distributed ledger is configured to assess a penalty against the installer when the smart contract has determined that the Internet Protocol (IP) connectable building automation device has not been properly installed by the installer.
12. The method of claim 11, wherein the smart contract of the blockchain distributed ledger is configured to assess a penalty against the crowdsourced installer when the smart contract has determined that the Internet Protocol (IP) connectable building automation device has not been properly installed by the crowdsourced installer.
13. The method of claim 12, further comprising: connecting to the Internet Protocol (IP) connectable building automation device after the installer has installed the Internet Protocol (IP) connectable building automation device; identifying one or more operational errors associated with the installed Internet Protocol (IP) connectable building automation device; logging one or more of the operational errors to the blockchain distributed ledger; and wherein one or more of the verification criteria are related to one or more of the operational errors.
13. The method of claim 12, further comprising:
connecting to the Internet Protocol (IP) connectable building automation device after the crowdsourced installer has installed the Internet Protocol (IP) connectable building automation device; and
identifying one or more operational errors associated with the installed Internet Protocol (IP) connectable building automation device;
logging one or more of the operational errors to the blockchain distributed ledger; and
wherein one or more of the verification criteria are based on one or more of the operational errors.

14. A system for verifying installation of an Internet Protocol (IP) connectable building automation device at a remote site, the system comprising: 










a service provider server initiating a self-executing smart contract associated with a blockchain distributed ledger on the Internet for the installation of the identified Internet Protocol (IP) connectable building automation device, wherein the smart contract identifies the identified Internet Protocol (IP) connectable building automation device and one or more verification criteria for establishing that the Internet Protocol (IP) connectable building automation device has been properly installed; 




the service provider server receiving information from the identified Internet Protocol (IP) connectable building automation device over the Internet after the identified Internet Protocol (IP) connectable building automation device has been installed and connected to the service provider server over the Internet by an installer; 

the service provider server determining one or more parameters based on the received information that relate to whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the installer; 

28 of 31the service provider server providing the one or more of the parameters to the blockchain distributed ledger, wherein the smart contract of the blockchain distributed ledger is configured to self-execute to: automatically compare one or more of the parameters to one or more of the verification criteria to determine whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the installer, and update the blockchain distributed ledger; and automatically provide an indication to the installer that the Internet Protocol (IP) connectable building automation device has been properly installed by the installer when the smart contract of the blockchain distributed ledger determines that the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the installer.
14. A system for verifying proper installation of an Internet Protocol (IP) connectable building automation device by a crowdsourced installer at a remote site, the system comprising: a service provider server receiving an installer registration request from the crowdsourced installer over the Internet, the installer registration request identifying the crowdsourced installer and an Internet Protocol (IP) connectable building automation device that is to be installed and connected to the service provider server over the Internet by the crowdsourced installer;



the service provider server automatically establishing a blockchain distributed ledger on the Internet for the installation of the identified Internet Protocol (IP) connectable building automation device in response to receiving the installer registration request, wherein the established blockchain distributed ledger includes a self-executing smart contract where the smart contract identifies the service provider server, the identified Internet Protocol (IP) connectable building automation device, verification criteria for establishing that the Internet Protocol (IP) connectable building automation device has been properly installed, and the crowdsourced installer;

the service provider server receiving data from the identified Internet Protocol (IP) connectable building automation device over the Internet after the identified Internet Protocol (IP) connectable building automation device has been installed and connected to the service provider server over the Internet by the crowdsourced installer;

the service provider server determining one or more parameters based on the received data that relate to whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the crowdsourced installer;

the service provider server providing the one or more of the parameters to the blockchain distributed ledger, wherein upon receiving the one or more of the parameters, the smart contract of the blockchain distributed ledger is configured to self-execute to:
automatically compare the one or more parameters to one or more threshold values of the verification criteria to determine whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the crowdsourced installer, and update the blockchain distributed ledger; and
automatically provide an indication to the crowdsourced installer that the Internet Protocol (IP) connectable building automation device has been properly installed by the crowdsourced installer when the smart contract of the blockchain distributed ledger determines that the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the crowdsourced installer.

15. The system of claim 14, wherein the indication to the installer initiates a payment to the installer.
15. The system of claim 14, wherein the indication to the crowdsourced installer initiates a payment to the crowdsourced installer.
16. The system of claim 15, wherein the smart contract of the blockchain distributed ledger is further configured to assess a penalty against the installer when the smart contract of the blockchain distributed ledger determines that the identified Internet Protocol (IP) connectable building automation device has not been properly installed and connected to the service provider server over the Internet.
16. The system of claim 15, wherein the smart contract of the blockchain distributed ledger is further configured to assess a penalty against the crowdsourced installer when the smart contract of the blockchain distributed ledger determines that the identified Internet Protocol (IP) connectable building automation device has not been properly installed and connected to the service provider server over the Internet.
17. The system of claim 14, wherein the one or more parameters determined by the service provider server include a parameter representative of a connectivity quality between the identified Internet Protocol (IP) connectable building automation device and the service provider server.
17. The system of claim 14, wherein the one or more parameters determined by the service provider server include a parameter representative of a connectivity quality between the identified Internet Protocol (IP) connectable building automation device and the service provider server.
18. The system of claim 17, wherein the connectivity quality comprises a count of a number of connectivity defects between the identified Internet Protocol (IP) connectable building 29 of 31automation device and the service provider server over a period of time, 

wherein the number of connectivity defects include one or more of a connection hand-shake failure, a data submission failure, a parity check error, and an unexpected connection termination.
18. The system of claim 17, wherein the connectivity quality comprises a count of a number of connectivity defects between the identified Internet Protocol (IP) connectable building automation device and the service provider server over a period of time. 

19. The system of claim 18, wherein the number of connectivity defects include one or more of a connection hand-shake failure, a data submission failure, a parity check error, and an unexpected connection termination.
19. The system of claim 18, wherein the smart contract of the blockchain distributed ledger is configured to determine that the identified Internet Protocol (IP) connectable building automation device has not been properly installed and connected to the service provider over the Internet by the installer when the count of the number of connectivity defects over the period of time exceeds a threshold value.

20. The system of claim 14, wherein the service provider server is configured to: connect to the Internet Protocol (IP) connectable building automation device after the installer has installed the Internet Protocol (IP) connectable building automation device; identify one or more operational errors associated with the installed Internet Protocol (IP) connectable building automation device; log one or more of the operational errors to the blockchain distributed ledger; and wherein one or more of the verification criteria are related to one or more of the operational errors.
13. The method of claim 12, further comprising:
connecting to the Internet Protocol (IP) connectable building automation device after the crowdsourced installer has installed the Internet Protocol (IP) connectable building automation device; and
identifying one or more operational errors associated with the installed Internet Protocol (IP) connectable building automation device;
logging one or more of the operational errors to the blockchain distributed ledger; and
wherein one or more of the verification criteria are based on one or more of the operational errors.


   
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the double patenting rejections set forth in this Office action
 
The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC § 101:
The claims recite an abstract idea of verifying an installation of an IP connectable building automation device.  The claimed limitations cover Certain Methods of Organizing Human Activity such as commercial or legal interactions.  Under Step 2A, Prong2, the claimed invention has been deemed to recite limitations that integrate the abstract idea into a practical application.  The steps in independent claim 1 of: “A method for verifying an installation of an Internet Protocol (IP) connectable building automation device, the method comprising: creating a self-executing smart contract associated with a blockchain distributed ledger, where the smart contract identifies the identified Internet Protocol (IP) connectable building automation device, one or more verification criteria for establishing that the Internet Protocol (IP) connectable building automation device has been properly installed, and an installer assigned to install the identified Internet Protocol (IP) connectable building automation device; a service provider server receiving data from the identified Internet Protocol (IP) connectable building automation device over the Internet after the identified Internet Protocol (IP) connectable building automation device has been installed and connected to the service provider server over the Internet by the installer; the service provider server determining one or more parameters based on the received data that relate to whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the installer; the service provider server providing one or more of the parameters to the blockchain distributed ledger, wherein upon receiving the one or more of the parameters, the smart contract of the blockchain distributed ledger is configured to self-execute to: automatically compare one or more of the parameters to one or more of the verification criteria to determine whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the installer, and update the blockchain distributed ledger with a result; and automatically provide an indication to the installer when the smart contract of the blockchain distributed ledger has determined that the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the installer”, are limitations, which when considered as an ordered combination, integrates the method of organizing human activity into a practical application.  
The recited limitations provide improvements to the technical problem of verifying installation of building automation devices by installers by providing automated verification of building device installations using a self-executing smart contract with an associated blockchain distributed ledger that compares parameters received from the building automation device with verification criteria to determine proper installation and automatically notify the installer when the IP connectable automation device has been properly installed (See specification paras. 0028, 0031-0034, 0045, 0053, 0054, and 0059).
For these reasons, independent claim 1 is deemed patent eligible under 35 US 101.  Independent claims 10 and 14 are also deemed patent eligible under 35 USC 101 based on similar reasoning and rationale.  Dependent claims 2-9, 11-13, and 15-20 are deemed patent eligible by virtue of dependency on a patent eligible claim. 

The following is a statement of reasons for the indication of allowable subject matter in claim 1 over the prior art:
The closest prior art of record is US 2017/0358041 to Forbes, Jr. et al.  (hereinafter referred to as Forbes), US 2019/0163896 to Balaraman et al. (hereinafter referred to as Balaraman), and US 2019/0122086 to Basu (hereinafter referred to as Basu).  
In regards to claim 1, neither Forbes, Balaraman, or Basu disclose: the service provider providing the one or more of the parameters to the blockchain distributed ledger; wherein upon receiving the one or more of the parameters, the smart contract of the blockchain distributed ledger is configured to self-execute to: automatically compare one or more of the parameters to one or more of the verification criteria to determine whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the installer, and update the blockchain distributed ledger with a result; and automatically provide an indication to the installer when the smart contract of the blockchain distributed ledger has determined that the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected to the service provider server over the Internet by the installer. 
For these reasons, independent claim 1 is deemed patent eligible under 35 US 103.  Independent claims 10 and 14 are also deemed patent eligible under 35 USC 103 based on similar reasoning and rationale.  Dependent claims 2-9, 11-13, and 15-20 are deemed patent eligible by virtue of dependency on a patent eligible claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/14/2022